COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Bernice Yost, Special Conservator for Georgia Cox v. James Fails

Appellate case number:    01-15-00773-CV

Trial court case number: 412,338

Trial court:              Probate Court No. 3 of Harris County

      Appellant Bernice Yost, Special Conservator for Georgia Cox, has filed a motion styled
“Motion for Rehearing/Motion to Remit.” It is ordered that Appellant’s motion is denied.

Justice’s signature: /s/ Michael Massengale
                     Acting for the Court

Panel consists of: Justices Massengale and Brown*

* Justice Huddle, who participated in the original decision, resigned her office on June 14, 2017,
and did not participate in the court’s consideration of this motion.

Date: October 24, 2017